                                                              ___________________________




                Case 2:20-bk-20257-SK                    Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                     Desc
                                                         Main Document    Page 1 of 47

Fill in this information to identity your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number   (if known)                                                     Chapter      11
                                                                                                                           D Check if this an
                                                                                                                               amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                            04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor’s name                REDRH!NO: The Epoxy Flooring Company, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtors federal
     Employer Identification      45-1 825641
     Number (EIN)


4.   Debtor’s address             Principal place of business                                      Mailing address, if different from principal place of
                                                                                                   business

                                  4721 E. Washington Blvd.                                         6502 Commodore Sloat
                                  Los Angeles, CA 90048                                            Los Angeles, CA 90048
                                  Number, Street, City, State & ZIP Code                           P.O. Box, Number, Street, City, State & ZIP Code

                                  Los Angeles                                                      Location of principal assets, if different from principal
                                  County                                                           place of business

                                                                                                   Number, Street, City, State & ZIP Code


5.   Debtor’s website (URL)


6.   Type of debtor                •   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                       Partnership (excluding LLP)
                                   D Other. Specify




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                                               ________________________________________________



                  Case 2:20-bk-20257-SK                        Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                                Desc
                                                               Main Document    Page 2 of 47
Debtor      REDRHINO: The Epoxy Flooring Company, Inc.                                                            Case number   (ii known)
           Name


7.    Describe debtor’s business        A. Check one:
                                             Health Care Business (as defined in 11 U.S.C.            §   101 (27A))
                                             Single Asset Real Estate (as defined in 11 U.S.C.            §   101(51 B))
                                        EJ   Railroad (as defined in 11 U.S.C.   §   101 (44))
                                        D    Stockbroker (as defined in 11 U.S.C.     §   101(53A))
                                        C    Commodity Broker (as defined in 11 U.S.C.           §   101(6))
                                        C    Clearing Bank (as defined in 11 U.S.C.       §   781(3))
                                        • None of the above

                                        B. Check all that apply
                                        C    Tax-exempt entity (as described in 26 U.S C. §501)
                                        C    Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C §80a-3)
                                        C    Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.qov/four-digit-national-association-naics-codes.



8.    Under which chapter of the        Check one:
      Bankruptcy Code is the
      debtor filing?
                                        C Chapter 7
                                        C Chapter 9
      A debtor who is a “small          • Chapter 11. Check all that apply:
      business debtor” must check
      the first sub-box. A debtor as                            C   The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
      defined in § 1182(1) who                                      noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
      elects to proceed under                                       $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
      subchapter V of chapter 11                                    operations, cash-flow statement, and federal income tax return or if any of these documents do not
      (whether or not the debtor is a                               exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      “small business debtor”) must                             •   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
      check the second sub-box.
                                                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                    proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                    balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                    any of these documents do not exist, follow the procedure in 11 U .S.C. § 1116(1 )(B),
                                                                C   A plan is being filed with this petition.
                                                                C   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                    accordance with 11 U.S.C. § 1126(b).
                                                                C   The debtor is required to file periodic reports (for example, 10K and 100) with the Securities and
                                                                    Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1 934 File the
                                                                    Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                    (Official Form 201A) with this form.
                                                                C   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        C    Chapter 12

9.    Were prior bankruptcy
      cases filed by or against
                                        •    No
      the debtor within the last 8      C Yes.
      years?

      If more than 2 cases, attach a
      separate list.                                District                                     When                                        Case number
                                                    District                                     When                                        Case number

10.   Are any bankruptcy cases
      pending or being filed by a
                                        •    No
      business partner or an            C Yes.
      affiliate of the debtor?

      List all cases. If more than 1,
      attach a separate list                        Debtor                                                                               Relationship
                                                    District                                     When                                    Case number, if known


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                      page 2
                 Case 2:20-bk-20257-SK                         Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                        Desc
                                                               Main Document    Page 3 of 47
Debtor    REDRHINO: The Epoxy Flooring Company, Inc.                                                       Case number (if known)
          Name


11. Why is the case filed in      Check all that apply:
    this district?
                                  •      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                  El     A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


12.   Does the debtor own or      •No
      have possession of any
                                                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      real property or personal   El Yes
      property that needs
      immediate attention?                      Why does the property need immediate attention? (Check all that apply.)
                                                El It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?

                                                El It needs to be physically secured or protected from the weather.
                                                El It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                El Other
                                                Where is the property?
                                                                                    Number, Street, City, State & ZIP Code
                                                Is the property insured?
                                                ElNo
                                                El Yes.      Insurance agency
                                                             Contact name
                                                             Phone



          Statistical and administrative information

13. Debtor’s estimation of                    Check one:
    available funds
                                              • Funds will be available for distribution to unsecured creditors.

                                              El After any administrative expenses are paid, no funds will be available to unsecured creditors.

14.   Estimated number of         I    1-49                                             El 1,000-5,000                              El 25,001-50,000
      creditors                                                                         El 5001-10,000                              El 50,001-1 00,000
                                  El   50-99
                                  El   100-199                                          El 10,001-25,000                            El More thanloo.000
                                  El   200-999


15.   Estimated Assets            I    $0- $50,000                                      El   $1,000,001 $10 million
                                                                                                       -                            El   $500,000,001 $1 billion
                                                                                                                                                      -




                                  El   $50,001 $100,000
                                                  -
                                                                                        El   $10,000,001 $50 million
                                                                                                           -                        El   $1,000,000,001 $10 billion
                                                                                                                                                          -




                                  El   $100,001 $500,000
                                                      -
                                                                                        El   $50,000,001 $100 million
                                                                                                           -
                                                                                                                                    El   $10,000,000,001 $50 billion
                                                                                                                                                              -




                                  El   $500,001 $1 million
                                                      -
                                                                                        El   $100,000,001 $500 million
                                                                                                               -
                                                                                                                                    El   More than $50 billion


16.   Estimated liabilities       El   $0 $50,000
                                         -                                              • $1,000,001 $10 million
                                                                                                       -
                                                                                                                                    El   $500,000,001 $1 billion
                                                                                                                                                      -




                                  El    $50,001 -$100,000                               El $10,000,001 -$50 million                 El   $1,000,000,001 -$10 billion
                                  El   $100,001 $500,000
                                                      -
                                                                                        El $50,000,001 -$100 million                El   $10,000,000,001 $50 billion
                                                                                                                                                              -




                                  El   $500,001 $1 million
                                                      -
                                                                                        El $100,000,001 -$500 million               El   More than $50 billion




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 3
                  Case 2:20-bk-20257-SK                       Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                               Desc
                                                              Main Document    Page 4 of 47
)ebtor   REDRHINO: The Epoxy Flooring Company, Inc.                                                      Case number   (IknoIvn)

         Name



         Request for Relief, Declaration, and Signatures

VARNING    —   Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
               imprisonment for up to 20 years, or bolh. 18 U.S.C. § 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                   The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                    I have been authorized to file this petition on behalf of the debtor.

                                    I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                    1 declare under penalty of perjury that the foregoing is true and correct.

                                    Executed on      (t_    IL !O’—
                                                     MM I DD I YYYY
                                                                               o_.
                                                                                                               Michael D. Kenealy
                                    Signature of authorized representa       of debtor                         Printed name

                                    Title     President




                                X           /s/ Michael Jay Berger                                               Date           11/16/2020
18. Signature of attorney
                                    Signature of attorney for debtor                                                       MM I DD I YYYY

                                    MichaelJayBerger            —
                                                                                                              _            -.   —     --——.—-         ——




                                    Printed name

                                    LawOfficesofMichaelJayBerger                     .                      _.         —        .._          —    .    .              —




                                    Firm name

                                    9454 Wilshire Boulevard, 6th floor
                                    BeverlyHills,CA90212
                                    Number, Street, City, State & ZIP Code


                                    Contact phone      (310)271-6223                     Email address    michaeI.bergerbankruptCypOWer.COrn                      -       -




                                    100291 CA
                                    Bar number and State




                                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
 Official Form 201
                 Case 2:20-bk-20257-SK                           Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                   Desc
                                                                 Main Document    Page 5 of 47




Fill In this information to Identify the case:

Debtor name         REDRH1NO-. The Epoxy Flooring Company, Inc.

United States 8ankruptcy Court for the:         CENTRAL DISTRiCT OF CALiFORNIA

Case number (if known)
                                                                                                                            Q       Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12115


An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included In the document, and any
amendments of those documents. This form must state the Individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.
                                                                                                                                   fraud in
WARNING Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by
            --

                                                                                                                              152,1341,
connection with a bankruptcy case can result In fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §
1519, and 3571.




I            I   Declaration and signature

                                                                                                                      of the partnership; or another
      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent
      individual serving as a representativ e of the debtor in this case.

                                                                                                                                 and correct:
      I have examined the information in the documents checked below and I have a reasonable belief that the information is true

        •         Schedule A/B: Assets—Real and Personal Property (Official Form 206NB)

        •         Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

        •         Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 206E1F)

        •         Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

        •         Schedule H: Codebtors (Official Form 206H)

        •         Summary of Assets and Liabilities for Non-Individuals (Official Form 2O6Sum)
        O         Amended Schedule
                                                                                                                                (Official Form 204)
        •         Chapter 11 or Chapter 9 Cases List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
        O         Other document that requires a declaration             —




       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on                •
                                               Z.O’ZU x                                                 —-—-                    -



                                                                   Signajire ofindivi ual signi g on behalf of debtor

                                                                   Michael D. Kenealy                                   —   —




                                                                   Printed name

                                                                   President
                                                                   Position or relationship to debtor




Official Form 202                                         Declaration Under Penalty of Perjury for Non-Individual Debtors
                                                                                                                                              Best Case flanknjptey
Software Copynght IC) 19962020 Bear Case, LLc -www bes(casocom
                                     __________________________________                        _____




                    Case 2:20-bk-20257-SK                          Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                                Desc
                                                                   Main Document    Page 6 of 47

Fill in this information to identify the case:
Debtor name [EDRHlNO: The Epoxy Flooring Company, Inc.
United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                     O Check if this is an
                                               CALIFORNIA
Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and

Are Not Insiders                                                                                                                                                                      12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
complete mailing address, and email address of   (for example, trade                     is contingent,     if the claim is fully unsecured, fill in only unsecured claim amount If
including zip code        creditor contact       debts, bank loans,                     untiquidated, or    claim is partially secured, fill in total claim an,ounl and deduction for
                                                 professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                 and government                                             Total claim, if             Deduction for value        unsecured claim
                                                 contracts)                                                 partially secured           of collateral or setoff
I West Capital LLC                                            Blanket lien on all                                  $11 0,389.40                        $0.00            $110,389.40
1250 E. Hallandale                                            assets of the
Beach Blvd                                                    debtor; merchant
Suite 903                                                     agreement
Hallandale, FL 33009                                          entered into on
                                                              4/27/2018                                                          -




Altus                                                         Payroll services          Disputed                                                                          $44,165.00:
2400 Veterans
Memorial Blvd., Ste.
Kenner, LA 70062                                                                                                                                                L           $3,104.97:
Avon Renta-Car                                                Car rental                Disputed
7080 Santa Monica
Blvd.,
Los Angeles, CA
90038
Barclays Bank                                                  Charge card              Disputed                                                                            $2,717.00
10250 Constellation
Blvd., #25
Los Angeles, CA
  P7
California Internet,                                           Utility bill             Disputed                                                                            $4,480.66
L.P. dba GEO
dba GeoLinks
251 Camarillo Ranch
Rd.
Camarillo, CA 93012                                                                                                                    —___________




Cardinal Equity, LLC                                           Confession               Disputed                                                                          $77,357.40
30 Wall St., 8th Fl.                                           Judgment for
New York, NY 10005                                             breach of a
                                                               merchant
                                                               agreement; UCC
                                                               Financing
                                                               statement not
                                                               filed




Official form 204                                Chapter 11 or chapter g Cases List of Creditors Who Have the 20 Largest Unsecured claims                                   page 1

Software Copyright Id 1996-2020 Best Case, LLC www bestcase corn
                                             -
                                                                                                                                                               Best Case Bankruptcy
_______________________
______________
     ______________              ______________
                                 ______________________
                                 ______________
                                 ________________
                                     ______________             ____________________
                                                                ______________
                                                                _______________
                                                                           _____        ______________
                                                                                        ___________
                                                                                        _________            _____
                                                                                                             _____________             ____________                _____________




                     Case 2:20-bk-20257-SK                          Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                                 Desc
                                                                    Main Document    Page 7 of 47

 Debtor     REDRHINO: The Epoxy flooring Company, Inc.                             ——
                                                                                                              Case number (if known)
            Name

Name of creditor and      Name, telephone number Nature of claim                         Indicate if claim   Amount of claim
complete mailing address, and email address of   (for example, trade                      is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount, If
including zip code        creditor contact       debts, bank loans,                      unliquiclated, or   claim is partially secured, fill in total claim sin ount and deduction for
                                                 professional services,                      disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                                             Total claim if             Deduction for value          Unsecured claim
                                                                                                             partially secured          of collateral or setoff
 Firstlease, Inc.                                               Lien arising from                                     $27,701.96                        $0.00               $27,701.96
 do Hemar, Rousso                                               a judgment:
 & Healci, LLP                                                  BC707112
 15910 Ventura Blvd.,
 12th Fl
 Encino,     CA     91436




Jon-Don                                                         Vendor                  Contingent                                                                          $92,929.00
400 Medinah Rd.                                                                         Unliquidated
 Roselle,    IL     60172
                                                                                        puted
Kearns, Brinen and                                              Fire insurance          Disputed                                                                            $29,891.00
Monaghan, Inc.                                                  claim
20 E. Divisions St.,
2nd Fl
Dover,     DE     19901




Libertas Funding                                                Lien on present         Contingent                  $472,821.14                         $0.00             $472,821.14
LLC                                                             and future              Unliquidated
382 Greenwich Ave                                               receivables per         Disputed
Greenwich, CT                                                   confession of
06830                                                           judgment;
                                                                EF005048-2018;
                                                                merchant
                                                                agreement dated
                                                                10117/17
MCI Foods Inc.                                                  Breach of               Disputed                                                                            $88,000.00
do Richard J.                                                   Contract, et al.
Cowles, Esq.                                                    action; Case #
California Land Law                                             VC067083.
400 Oceangate Ste.                                              Suretec filed a
800                                                             cross-complaint
Long Beach, CA                                                  against Debtor
90802                                                           and other
                                                                defendants
National Liability &                                            estimated audit         Contingent                                                                          $29,889.00
Fire Insurance                                                  workers’                Unliquidated
20 E. Division                                                  compensation            Disputed
Street, 2nd Floor                                               premium
Dover, DE 19901
On Deck Capital                                                 UCC Filing                                          $150,000.00                          $0.00            $150,000.00
1400 Broadway, Ste
2500
New York, NY 10018
Pawnee Leasing                                                  Items of                                              $21,363.00                 $10,000.00                 $11,363.00
Corporation                                                     Equipment leased
700 Centre Avenue                                               or financed
Fort Collins, CO                                                pursuant to that
80526                                                           certain Lease
                                                                Agreement
                                                                between National
                                                                Funding as
                                                                Lessor and Debtor
                                                                dated 9/30/2015.
                                                                includin                                                                                  -




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                   page 2

Software Copyright (Cl 1996-2020 Best Case, LLC -www.bestcase.com                                                                                               Best Case Bankruptcy
                    Case 2:20-bk-20257-SK                         Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                               Desc
                                                                  Main Document    Page 8 of 47

 Debtor     REDRHINO: The Epoxy Flooring Company, Inc.                                                      Case number (if known)



 Name of creditor and      Name, telephone number Nature of claim                      Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                   is contingent      If the claim is fully unsecured, fill in only unsecured claim amount II
 including zip code        creditor contact       debts, bank loans,                   unhiquldated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                   disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                                           Total claim, if             Deduction for value       Unsecured claim
                                                                                                           partially secured          of collateral or setoff
 PC Procrete                                                  Vendor                  Disputed                                                                           $91,905.29
 Resources
 2990 Red Hill Ave
 Unit C
 Costa Mesa, CA
 92626
 Platinum Rapid                                               Affidavit of            Contingent                                                                       $104,250.00:
 Funding Group, Ltd.                                          Confession of           Unliquidated
 348 RXR Plaza                                                Judgment for            Disputed
 Uniondale, NY 11556                                          breach of secured
                                                              merchant
                                                              agreement dated
                                                              April 25, 2018
 Second Chance                                                Breach of               Disputed                                                                          $82,445.00
 Funding                                                      merchant
 461 Van Brunt St.                                            agreement;
 Brooklyn, NY 11231                                           confession of
                                .                             jgrnent                                      —-—--—.




The LCF Group/Last                                            Merchant                Contingent                                                                        $21,067.15
Chance Funding                                                agreement; UCC          Unliquidated
411 Hempstead                                                 Financing               Disputed
Turpike                                                       Statement not
West Hempstead,                                               filed. Affidavit of
NY 11552                                                      Confession of
                                                              Judgment
 Wesco Insurance                                              Insurance               Disputed                                                                            $8,625.55
 c/o McCarthy,                                                premium
 Burgess, Wolff
 26000 Cannon Rd.
 Cleveland, OH 44146
 Windset Capital                                              Promissory note         Contingent                                                                        $97,299.30
 Corporation                                                  and security            Unliquidated
 4168 West 12600                                              agreement               Disputed
 South, 2nd Floor
 Herriman, UT 84096                                                                                                                                      -




Official form 204                              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright Id 1996-2020 Best Case, LLC -ww bestcase.com                                                                                              Best Case Bankruptcy
                                                                                    ____




               Case 2:20-bk-20257-SK                                 Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                           Desc
                                                                     Main Document    Page 9 of 47

                                                               United States Bankruptcy Court
                                                                      Central District of California
 lore       REDRHINO: The Epoxy Flooring_Company, Inc.                                                               Case No.
                                                                                   Debtor(s)                         Chapter           11

                                                          LIST OF EQUITY SECURITY HOLDERS

Following is the list of the l)ebtor’s equity security holders which is prepared in accordance with rule 1007(a)(3) tbr filing in this Chapter 11 Case


Name and lust known address or place of                               Security Class Number of Securities                       Kind of Interest
business of holder
Michael D. Kenealy                                                                                                              100%
4721 E. Washington Blvd.,
Los Angeles, CA 90048


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, Michael D. Kenealy, the President of the corporation named as the debtor in this case, declare under penalty of
perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my
information and belief.



 Date             L/. 1(          .    L                                      Signature
                                                                                          Michael 0. Kenealy

                      Penaltyfor making afulse .c(atemeng of concealing property: Fine of up to $500,000   or Imprisonment for up to   5 years or both.
                                                                       18 U.S.C.    152 and 3571.




Sheet I of I in List of Equity Security Holders
Software Copyright (C) 1996-2020 iSest Case. ftC waw.besIca$e corn
                                               -
                                                                                                                                                          Best Case Bankruptcy
               Case 2:20-bk-20257-SK                   Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                               Desc
                                                       Main Document    Page 10 of 47



                                 STATEMENT OF RELATED CASES
                              INFORMATION REQUIRED BY LBR 101 5-2
               UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
1.A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
   against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
   copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
   corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
   and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
   assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
   included in Schedule A/B that was filed with any such prior proceeding(s).)
None

2.  (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
   Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
    debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
    debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
    complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
    and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
    any real property included in Schedule A/B that was filed with any such prior proceeding(s).)
 None

3.  (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
    previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
    of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
    of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
    or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
   such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
    still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule
   A/B that was filed with any such prior proceeding(s).)
 None

4.   (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
     been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such prior
     proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
     pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A/B
     that was filed with any such prior proceeding(s).)
 None

I declare, under penalty of perjury, that the foregoing is true and correct.
 Executed at      Los Angeles           —                  —
                                                                —,   California.                                  —




                                  —                                                                 Michael 0. Kenealy
 Date:               (.    -_   ( t_        “!iL                                                    Signature of Debtor 1



                                                                                                    Signature of Debtor 2




                   This form is mandatory. it has been approved for use in the uned States Bankruptcy Court for the Central District of Caitomia.

October 2018                                                             Page 1              F 101521 .STMT.RELATED.CASES
                                                                    ---   .   —   -   -—. .   .   -..   —-   _____________________
                                                                                                              _________


              Case 2:20-bk-20257-SK                           Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                     Desc
                                                              Main Document    Page 11 of 47
Fill in this information to identify the case:
Debtor name          REDRHINO: The Epoxy Flooring Company, Inc.

United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)
                                                                                                                                     jj Check if this is an
                                                                                                                                        amended filing



Official        Form 2O6Sum

Summary of Assets and Liabilities for Non-Individuals                                                                                                      12/15

             Summary of Assets


1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

      la. Real property:
          Copy line 88 from Schedule A/B                                                                                                 $_                     0.00

      lb. Total personal property:
          Copy line 9lA from Schedule A/B                                                                                                 $

       1 c. Total of all property:
            Copy line 92 from Schedule A/B                                                                                                $             38,800.00


             Summary of Liabilities


2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      Copy the total dollar amount listed in Column A, Amount of cia/rn, from line 3 of Schedule D                                        $            782,275.50


3.    Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 206E/F)

      3a. Total claim amounts of priority unsecured claims:
          Copy the total claims from Part 1 from line 5a of Schedule ElF                                                                  $                     0.00

      3b. Total amount of claims of nonpriority amount of unsecured claims:
          Copy the total of the amount of claims from Part 2 from line 5b of Schedule ElF                                                              781,174.35


4.    Total liabilities
      Lines 2 + 3a + 3b




 Official Form 2O6Sum                                  Summary of Assets and Liabilities for Non-Individuals                                                page 1
Software Copyright (c) 1996-2020 Best Case, LLC -ww.bestcase.corn                                                                              Best Case Bankruptcy
                               ________________________________

                Case 2:20-bk-20257-SK                           Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                   Desc
                                                                Main Document    Page 12 of 47
Fill in this information to identify the case:
Debtor name           REDRHINO: The Epoxy Flooring Company, Inc.

United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)
                                                                                                                    fl   Check if this is an
                                                                                                                         amended filing




Official Form 206A1B
Schedule A/B: Assets                                        -   Real and Personal Property                                                12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor’s own benefit Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part I through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once, In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
I1iI          Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

   [No. GotoPart2.
   [ Yes Fill in the information below.
   All cash or cash equivalents owned or controlled by the debtor                                                         Current value of
                                                                                                                          debtor’s interest

ITiW.        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

   jNo. GotoPart3.
   Li Yes Fill in the information below.

I1i         Accounts receivable
10. Does the debtor have any accounts receivable?

   [7 No. Go to Part 4
   F   -   Yes Fill in the information below.


I1           Investments
13. Does the debtor own any investments?

   j No. Go to Part 5.
   Li Yes Fill in the information below.

IFTiI. Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

    [ No. Go to Part 6.
    [ Yes Fill in the information below.

ITiI Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

    [      No. Go to Part 7.
    [      Yes Fill in the information below.



Official Form 206NB                                             Schedule NB Assets Real and Personal Property
                                                                                   -
                                                                                                                                               page 1
Software Copyright (ci 1996-2020 Best   Case. LLC www.bestcase corn
                                                 -
                                                                                                                                   Best Case Bankruptcy
                                                                           _____                                           _______________________J
                Case 2:20-bk-20257-SK                         Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                          Desc
                                                              Main Document    Page 13 of 47
Debtor          REDRHINO: The Epxy Flooring Company1jnc.                                        Case number   (If known)
                Name

11ê          Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

   [] No. Go to Part 8.
   [J Yes Fill in the information below.
            General description                                            Net book value of           Valuation method used    Current value of
                                                                           debtor’s interest           for current value        debtor’s interest
                                                                           (Where available)

39.         Office furniture

40,         Office fixtures

41.         Office equipment, including all computer equipment and
            communication systems equipment and software
            (1) Blastrac Shot Blast 1-10 D
            Make Blastrac, Model: 1-10 DS, Year: 2010;
            Serial #7613B
            (1) Blastrac 654 BDC Dust Collector
            Make: Blastract, Model: BDC-654, Year: 2010,
            Serial #6711B

            NOTE: ProCrete Resources took these
            equipment over a year ago. Location: 2990
            Red HilT Avenue, Unit C, Costa Mesa, CA 92626                                 Unknown                                            Unknown


            Items of Equipment leased or financed
            pursuant to that certain Lease Agreement
            between National Funding as Lessor and
            Debtor dated 913012015. including those items
            listed or described hereto, all rentals and other
            income related to or arising from such Lease
            and Equipment and all proceeds of any of the
            foregoing:
            Scanmakin 800 480v floor grinder, T8600 3
            phase 480v Hepa dust extractor, 100’ 480v 3
            phase 6/4 Cord stow 8165M & 8164M, 40’ 480v
            3,phase 614 Cord stow 8165M&8164M                                                                                              $10,000.00



42.         Collectibles Examples. Antiques and figurines: paintings, prints, or other artwork,
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections: other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                              $10,000.00      I
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
            [‘No
            H  Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            HYes

ITil            Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

         No. Go to Part 9.
      jj Yes Fill in the information below.



Official Form 206A/B                                         Schedule NB Assets   .-   Real and Personal Property                                 page 2
Software Copyright (Cl 1996-2020 Best Case. LLC -www.bestcase.com                                                                       8est Case Bankruptcy
                                                                                                           ___________________




               Case 2:20-bk-20257-SK                               Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                        Desc
                                                                   Main Document    Page 14 of 47
 Debtor          REDRHINO: The Epoxy Flooring Company, Inc.                                         Case number (If known)
                 Name

            General description                                                  Net book value of         Valuation method used   Current value of
            Include year, make, model, and identification numbers                debtor’s interest         for current value       debtor’s interest
            (i.e., yIN, HIN, or N-number)                                        (Where available)

47.         Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.          2011 Chew Silverado 1500                                                $0.00                                         $3,000.00


            47.2.          2005 Chevy_Yukon                                                        $0.00                                   --    $3500.00


            47.3.          2011 Ford F150                                                          $0.00                                         $4,000.00


            47.4.          Carson Utility Trailer                                                  $0.00                                         $1,300.00


            47.5.          2005 Chevy Silverado                                                    $0.00                                         $2,000.00


            47.6.          2011 Ford Lariat                                                        $0.00                                         $5,000.00



48.         Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

49.         Aircraft and accessories


50.         Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Used Tools: (6) Skanmaskin 800 Grinder, (11)
            Ermator Dust Collection, Wacker Neuson
            Generator, (9) 7’ Diamond Grinder and
            miscellaneous tools                                                                    $0.00                                        $10,000.00




51.         Total of Part 8.                                                                                                              $28,800.00
            Add lines 47 through 50 Copy the total to line 87

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
            No
            fl Yes
 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            LI Yes
 -•          Real property
54. Does the debtor own or lease any real property?

    flNo. GotoPartlO.
       Yes Fill in the information below.

    Debtor leases the premises located at 4721 E. Washington Blvd., Los Angeles, CA 90048.
    Landlord is Penta Pacific. The lease has 1 year remaining. Debtor is current with the lease payments.


Ii[t         Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

    []No. GotoPartil.
Official Form 206A1B                                              Schedule NB Assets   -   Real and Personal Property                                page 3
Software Copyright   (C)   1996-2020 Best Case, LLC -www.bestcase.com                                                                     Best Case Bankruptcy
              Case 2:20-bk-20257-SK                                Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12            Desc
                                                                   Main Document    Page 15 of 47
Debtor         REDRHINO: The Epoxy Flooring Company, Inc.                                           Case number (If known)
               Name

        Yes Fill in the information below.


IiI            All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

   F1No.     GotoPartl2.
   fl   Yes Fill in the information below.




Official Form 206A/B                                              Schedule NB Assets   -   Real and Personal Property                   page 4
Software Copyoght (c) 1996-2020 Best Case, LLC   -   www.bestcase corn                                                        Best Case Bankruptcy
                                                                                                                                  _______
                                                                                                                                   ___________________________
                                                                                                                                        _________




               Case 2:20-bk-20257-SK                                 Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                   Desc
                                                                     Main Document    Page 16 of 47
Debtor          REDRHINO: The Epoxy Flooring Company, Inc.                                             Case number (if known)
                Name


IIi             Summary

In Part 12 copy all of the totals from the earlier parts of the form
     Type of property                                                                     Current value of                   Current value of real
                                                                                          personal property                  property

80.    Cash, cash equivalents, and financial assets.
       Copy/me 5, Part 1                                                                                    $0.00

81.    Deposits and prepayments. Copy line 9, Part 2.                                                       $0.00

82. Accounts receivable. Copy line 12, Part 3.                                                              $0.00

83.    Investments. Copy line 17, Part 4.                                                                   $0.00

84.    Inventory. Copy line 23, Part 5.                                                                     $0.00

85.    Farming and fishing-related assets. Copy line 33, Part 6.                                            $0.00

86.    Office furniture, fixtures, and equipment; and collectibles.
       Copy/me 43, Part 7.                                                                            $10,000.00

87.    Machinery, equipment, and vehicles. Copy line 51, Part 8.                                      $28,800.00

88     Real property Copy line 56 Part 9                                                                       >                        -
                                                                                                                                                      $0 00

89. Intangibles and intellectual property. Copy line 66, Part 10.                                             $0.00

90. All other assets. Copy line 78, Part 11.                                         +                        $0.00

91. Total. Add lines 80 through 90 for each column                                                  $38,800.00        +   91 b.                      $0.00


92. Total of all property on Schedule A/B. Add lines 91 a+91 b’92                                                                                      $38,800.00




Official Form 206NB                                                 Schedule A/B Assets   -   Real and Personal Property                                         page 5
Software Copyright (c) 1 996-2020 Best Case, LLC   -   www bestcaso corn                                                                               Best Case Bankruptcy
                                                                      _____            _____             _____




               Case 2:20-bk-20257-SK                          Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                         Desc
                                                              Main Document    Page 17 of 47
Fill in this information to identify the case:
Debtor name          REDRHINO: The Eioxv Flooring Company, Inc.

United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)
                                                                                                                                             Check if this is an
                                                                                                                                             amended filing


Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12115

Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtors property?
     C No. Check this box and submit page 1 of this form to the court with debtors other schedules. Debtor has nothing else to report on this form.
     • Yes. Fill in all of the information below.

                    Creditors Who Have Secured
                                                                                                                   Column A                     Column B
2. List in alphabetical order all creditors who have secured claims. If a Creditor has more than one secured
claim, list the creditor separately for each claim                                                                 Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral
fT1 I    West Capital LLC                           Describe debtor’s property that is subject to a lien                   $110,389.40                       $0.00
       Creditor’s Name                              Blanket lien on all assets of the debtor;
       1250 E. Hallandale Beach                     merchant agreement entered into on
       Blvd                                         412712018
       Suite 903
       Hallandale, FL 33009
       Creditors mailing address                    Describe the lien
                                                    ucc Financing Statement (merchant
                                                    agreement)
                                                    Is the creditor an insider or related party?
                                                    U No
       Creditor’s email address, if known           C Yes
                                                    Is anyone else liable on this claim?
       Date debt was incurred                       U   No
       111012019                                    C Yes. Fill out    Schedule H Codebfors (Official Form 206H)
       Last 4 digits of account number
       5046
       Do multiple creditors have an                As of the petition tiling date, the claim is:
       interest in the same property?               Check all that apply
       UNo                                          C Contingent
       C Yes. Specify each creditor,                C   Unhiquidated
       including this creditor and its relative     C   Disputed
       priorIty.



fi1 Firstlease, Inc.                                Describe debtor’s property that is subject to a lien                      Unknown                   Unknown
       Creditor’s Name                              (1) Blastrac Shot Blast 1-10 D
                                                    Make Blastrac, Model: 1-10 DS, Year: 2010;
                                                    Serial #7613B
                                                    (1) Blastrac 654 BDC Dust collector
                                                    Make: Blastract, Model: BDc-654, Year: 2010,
                                                    Serial #6711B

                                                    NOTE: ProCrete Resources took these
       1300 Virginia Dr., Ste. 450                  equipment over
       Fort Washington, PA 19034
       Creditor’s mailing address                    Describe the lien
                                                     ucc     Lien against certain equipment
                                                     Is the creditor an insider or related party?
                                                     I No
       Creailor’s emaii address, it known            C Yes

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 4
Software Copyright Id 1996-2020 Best Case, LLC -www bestcase com                                                                                       Best Case Bankruptcy
               Case 2:20-bk-20257-SK                                Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                    Desc
                                                                    Main Document    Page 18 of 47
 Debtor       REDRHINO: The Epoxy Flooring Company, Inc.                                                       Case number (if known)
              Name

                                                            Is anyone else liable on this claim?
        Date debt was incurred                              O No
        10/0112015                                          • Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        3777
        Do multiple creditors have an                       As of the petition filing date, the claim is:
        interest in the same property?                      Check all that apply
        • No                                                • Contingent
        O Yes. Specify each creditor,                       • Unliquidated
        including this creditor and its relative
        priority.                                           O   Disputed




        Firstlease, Inc.                                    Describe debtors property that is subject to a lien                          $27,701.96          $0.00
        Creditor’s Name                                     Lien arising from a judgment: BC7071 12
        do Hemar, Rousso &
        Heald, LLP
        15910 Ventura Blvd., 12th
        Fl
        Encino, CA 91436
       Creditor’s maikng address                            Describe the lien
                                                            ucc    Lien Arising From a Judgment
                                                            Is the creditor an insider or related party?
                                                            • No
       Creditoi’s email address, it known                   0 Yes
                                                            Is anyone else liable on this claim?
        Date debt was incurred                              •No
        9/22/2020                                           0 Yes. Fill out   Schedule H: Godebtors (Official Form 206ff)
        Last 4 digits of account number
       3122
       Do multiple creditors have an                       As of the petition filing date, the claim is:
       interest in the same property?                      Check all that apply
        •No                                                0 Contingent
       0 Yes. Specify each creditor,                        0 Unhiquidated
       including this creditor and its relative             0 Disputed
       priority.



[Jbertas Funding LLC                                        Describe debtors property that is subject to a lien                         $472,821.14          $0.00
       Creditors Name                                      Lien on present and future receivables per
                                                           confession of judgment; EF005048-2018;
       382 Greenwich Ave                                   merchant agreement dated 10117117
       Greenwich, CT 06830
       Creditors mailing address                           Describe the lien
                                                            UCC Financing Statement
                                                           Is the creditor an insider or related party?
                                                            •No
       Creditor’s email address, if known                  O Yes
                                                           Is anyone else liable on this claim?
       Date debt was incurred                               • No
       11/29/2017                                           O Yes. Fill out   Schedule H: Codebtors (Official Form 206ff)
       Last 4 digits of account number
       8433
       Do multiple creditors have an                       As of the petition filing date, the claim is:
       interest in the same property?                      Check all that apply
       •No                                                  • Contingent
       0 Yes. Specify each creditor,                        • Unhiquidated
       including this creditor and its relative
       priority.                                            • Disputed




[J On Deck Capital                                         Describe debtors property that is subject to a lien                          $150,000.00          $0.00
Official Form 206D                     Additional Page          of Schedule D: Creditors Who Have Claims Secured by Property                                page 2 of4
Software Copyrrqhi (Cl 19962O2O Best Case, LLC    -   www besicase corn                                                                               Best Case Bankruptcy
       _____________________________________________________________________________________


               Case 2:20-bk-20257-SK                            Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                              Desc
                                                                Main Document    Page 19 of 47
Debtor       REDRHINO: The Epoxy Flooring Company, Inc.                                                 Case number (if known)
             Name

       Creditor’s Name                                 UCC Filing

       1400 Broadway, Ste 2500
       New York, NY 10018
       Creditor’s mailing address                      Describe the lien
                                                       UCC     Financing Statement
                                                       Is the creditor an insider or related party?
                                                       •No
       Creditor’s email address,   if   known          D Yes
                                                       Is anyone else liable on this claim?
       Date debt was incurred                          • No
       1012812017                                      D Yes Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9137
       Do multiple creditors have an                   As of the petition filing date, the claim is:
       interest in the same property?                  Check all that apply
       • No                                                 Contingent
       D Yes. Specify each creditor,                   D Unhiquidated
       including this creditor and its relative             Disputed
       priority.



       Pawnee Leasing
261                                                                                                                                    $21,363.00           $10,000.00
                                                       Describe debtor’s property that is subject to a lien
       Creditor’s Name                                 Items of Equipment leased or financed
                                                       pursuant to that certain Lease Agreement
                                                       between National Funding as Lessor and
                                                       Debtor dated 913012015. including those items
                                                       listed or described hereto, all rentals and
       700 Centre Avenue                               other income related to or ansi
       Fort Collins, CO 80526
       Creditor’s mailing address                      Describe the lien
                                                       UCC Financing Statement
                                                       Is the creditor an insider or related party?
                                                        • No
       Creditor’s email address, if known              D Yes
                                                       Is anyone else liable on this claim?
       Date debt was incurred                           • No
       10/112015                                        D   Yes Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7984
       Do multiple creditors have an                   As of the petition filing date, the claim is:
       interest in the same property?                  Check all that apply
        I No                                            D Contingent

           Yes. Specify each creditor,                      Unhiquidated
       including this creditor and its relative             Disputed
       priority.



3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    L_$!25cJ
List Others to 8e Notified fora Debt Already                                                                                       —      --   -    .   .




 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part I did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         ADLI Law Group
         444 South Flower St., Ste.3100
                                                                                                                      Line   2.2
         Los Angeles, CA 90071




Official Form 206D                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                           page   3 of4


Software Copyright   (C)   1996-2020 Best Case, LLC -w bestcasecom                                                                                           Cost Case Elankruptcy
              Case 2:20-bk-20257-SK                          Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12           Desc
                                                             Main Document    Page 20 of 47
Debtor      REDRHINO: The Epoxy Flooring Company, Inc.                                  Case number    (i known)

            Name

       Firstlease, Inc.
                                                                                                Line
       do Hemar, Rousso & Heald, LLP
       15910 Ventura Blvd., 12th Fl
       Encino, CA 91436

       On Deck Capital
                                                                                                Linei
       4201 Wilson Blvd., Ste 110-209
       Arlington, VA 22203




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property          page 4 of’)

                          1996-2020 ttest Case. LLC bestcase cow                                                       test Case Bankruptcy
Software Copyrgni   (C)                         -
                                    ________________________________


                   Case 2:20-bk-20257-SK                       Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                                 Desc
                                                               Main Document    Page 21 of 47
Fill in this information to identify the case:
Debtor name             REDRHINQ:         The     Epoxy   Flooring   Company,          Inc

United States Bankruptcy Court for the:                CENTRAL DISTRICT OF CALIFORNIA

Case number           (if known)
                                                                                                                                             Q      Check if this is an
                                                                                                                                                    amended filing


Official Form 206E1F
Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                        12/15
                                                                                                                                                   ITY unsecured claims.
Be as complete and accurate as possible. Use Part I for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIOR
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets Real and     -




Personal Properly (Official Form 206Ntt) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 20601. Number the entries in Parts I and
                                                                                                                                       in this form
2 in the boxes on the left If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included

lJstAlICredftorswfthPFOmTYUnsecured Cms

      1. Do any creditors have priority unsecured claims? (See 11 U.S.C.             § 507).
                 No. Go to Part 2

            U    Yes. Go to line 2

      2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has n-tore than 3 creditors
         with priority unsecured claims, fill out and attach the Additional Page of Part 1.
                                                                                                                                      Total claim              Priority amount


f21     —   Priority creditor’s name and mailing address             As of the petilton filing date, the claim is                                   $0.00        $0.00
            Franchise Tax Board                                      Check all that apply
            Bankruptcy Section,              MS: A-340               C Contingent
            P0        Box   2952                                     C Unliquidaled
            Sacramento,              CA 95812-2952                   C    Disputed

            Date or dates debt was incurred                          Basis for the claim
            nla                                                      notice


            Last 4 digits of account number       5641               Is the claim subject to offset?

            Specify Code subsection of PRIORITY                      U    No
            unsecured claim: 11 U.S.C. § 507(a) ()
                                                                     C Yes


                                                                     As of the petition fling date, the claim Is:                                    $0.00       $0.00
1E1 Priority creditors name and mailing address                      Check all that apply                                                                —
                                                                                                                                                                             .-.-,-   --




            IRS
            P.O. Box 7346                                            D    contingent

            Philadelphia, PA 19101                                   C    Unliquidated
                                                                     C    Disputed

            Date or dates debt was incurred                          Basis for the claim:
                n/a                                                   Notice
                                                  5641                Is the claim subject to offset?
                Last 4 digits of account number
            Specify Code subsection of PRIORITY                           No
            unsecured claim: 11 U.S.C. § 507(a)
                                                                      C   Yes



 I1Tt           List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                                                          fill
       3.   List in alphabetical order all of the creditors with nonpriority unsecured claims, If the debtor has more than 6 creditors with nonpriority unsecured claims,
            out and attach the Additional Page of Part 2.
                                                                                                                                                             Amount of claim




                                                               Schedule ElF: Creditors Who Have Unsecured Claims                                                          page 1 of 6
 Official Form 206E1F
                                                                                                                    24271                                       Best Case Bankruptcy
 Software Copyright (c) 1996-2020 Best Case, LLC www.bestcase.com
                                                   -
_______




              Case 2:20-bk-20257-SK                              Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                                  Desc
                                                                 Main Document    Page 22 of 47
Debtor        REDRHINO: The Epoxy Flooring Company, Inc.                                                 Case number (a known)
             Name

3.1       Nonpriority creditors name and mailing address                       As of the petition filing date, the claim is:    Check all that apply                         $21755
          ADP                                                                   D Contingent
          P0 Box 12513                                                          D   Unliquidated
          1851 N Rester Dr.                                                     • Disputed
          El Paso, TX 79912
          Date(s) debt was incurred        412012018                            Basis for the claim:    Payroll service fee
          Last 4 digits       of account number 0874                            Is the claim subject to offset?       No       Yes

3.2       Nonpriority creditors name and mailing address                       As of the petition filing date, the claim is:    Check all that apply                     $44,165.00
          Altus                                                                 D   Contingent
          2400 Veterans Memorial Blvd., Ste.                                    D   Unhiquidated
          Kenner, LA 70062                                                          Disputed
          Date(s) debt was incurred 7/1/2018
                                                                                Basis for the claim:    Payroll services
          Last 4 digits of account number 98AN
                                                                                Is the claim subject to offset?   I   No   C   Yes


          Nonpriority creditors name and mailing address
                                                                                As of the petition filing date, the claim is: Check    alithat apply                       Unknown
          AM Trust North America                                                • Contingent
          PC Box 650872                                                         —
                                                                                — Unliquidated
          Dallas, TX 75265
                                   .                                            I   Disputed
          Date(s) debt was incurred 61112016
          Last 4 digits of account number 4751                                  Basis for the claim:    Insurance
                                                                                Is the claim subject to offset?       No   C   Yes

3.4
      J Nonpriority creditors name and mailing address                          As of the petition filing date, the claim is:    Check altthat apply     -   -


                                                                                                                                                                 --        $3,104.97
          Avon Rent-a-Car                                                       C   Contingent
          7080 Santa Monica Blvd.,                                              C   Unliquidated
          Los Angeles, CA 90038                                                     Disputed
          Date(s) debt was incurred 3119(2019
                                                                                Basis for the claim:    Car rental
          Last 4 digits of account number 9603
                                                                                Is the claim subject to offset?   • No     C   Yes

3.5
       ] Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:    Check alt that apply.                     $2,717.00
          Barclays Bank                                                         C   Contingent
          10250 Constellation Blvd., #25                                        C   Unliquidated
          Los Angeles, CA 90067                                                     Disputed
          Date(s) debt was incurred 4(2019
                                                                                Basis for the claim:    Charge card
          Last 4 digits of account number 0012
                                                                                Is the claim subject to offset    • No     C   Yes

3.6       Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:    Checkallthat apply                        $4,480:66
          California Internet, L.P. dba CEO                                     C   Contingent
          dba GeoLinks                                                          C   Unliquidated
          251 Camarillo Ranch Rd.
                       .                                                            DTsputed
          Camarillo, CA 93012
                                                                                Basis for the claim:    Utility bill
          Date(s) debt was incurred 412019
                                       .




          Last 4 digits of account number 3310                                  Is the claim subject to offset?   I   No   C   Yes


          Nonpriority creditors name and mailing address                        As of the petition filing date, the claim is:    Check all that apply                    $77,357.40
          Cardinal Equity, LLC                                                  D Contingent
          30 Wall St., 8th Fl.                                                  D   Unhiquidated
          New York, NY 10005                                                    • Disputed
          Date(s) debt was incurred           0610112018
                                                                                              Confession Judgment for breach of a merchant
                                                                                Basis forthe claim:
          Last 4 digits of account number          2018                         agreement; UCC Financing statement not filed
                                                                                Is the claim sublect to offset?   • No     D   Yes




Official Form 206 E/F                                            Schedule ElF: Creditors Who Have Unsecured Claims                                                           Page 2 of 6
Software Copyright   (C)   1996-2020 Best Case, LLC -waw.bestcase.com                                                                                                 Best Case Bankruptcy
               Case 2:20-bk-20257-SK                             Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                                         Desc
                                                                 Main Document    Page 23 of 47
Debtor        REDRHINO: The Epoxy Flooring Company, Inc.                                                Case number        (it known)
              Name
3.8      j Nonpnority creditors name and mailing address                      As of the petition filing date, the claim is:     Check all that apply                         Unknown
          City of Vernon                                                           Contingent
          Fire Department                                                          Unhiquidated
          4305 Santa Fe Ave                                                   I    Disputed
          Los Angeles, CA 90058
                                                                              Basis for the claim:    2305 52 2nd St.           -    Notice only
          Date(s) debt was incurred 2/2018
          Last 4 digits of account number n/a                                 Is the claim subject to offset?    I   No    D   Yes


j1 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:         Check allthat apply     -


                                                                                                                                                                    -       $92,929.00
          Jon-Don                                                              • contingent
          400 Medinah Rd.                                                          Unhiquidated
          Roselle, IL 60172
                              .                                               I    Disputed
           Date(s) debt was incurred    3/2017
           Last 4 digits   of account number Dl AA                            Basis for the claim:    Vendor
                                                                              Is the claim subject to offset?    I   No        Yes


I- 10      Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:         Check all that apply.                   $29,891.00
           Kearns, Brinen and Monaghan, Inc.                                   D   contingent
           20 E. Divisions St., 2nd Fl                                         D   Unhiquidated
           Dover, DE 19901                                                         Disputed
           Date(s) debt was
           incurred August        2018 August 2019
                                          -
                                                                               Basis for the claim:    Fire insurance claim
           Last 4 digits   of account number nla                               Is the claim sublect to offset?   I   No    D   Yes


1iIZ1 NonpriorityMutual
                  creditor’s name and mailing address                          As of the petition filing date, the claim is:
                                                                               0
                                                                                                                                    Check allthat apply         —                 $96.48
           Liberty                                                                 Contingent
           175 Berkerly St.                                                    0   Unhiquidated
           Boston, MA 02116                                                    0   Disputed
           Date(s) debt was incurred       2019                                Basis for the claim:    Charge
           Last 4 digits of account number         N/A                                                           U
                                                                               Is the claim subject to offset?       No    0   Yes


j 3.12     Nonpriority creditor’s name and mailing address                     As of the petition filing date, the claim is:        Check allthat apply                     $88,000.00
           MCI Foods Inc.                                                      0   Contingent
           c/o Richard J. Cowles, Esq.                                         0
           California Land Law                                                     Disputed
           400 Oceangate Ste. 800
           Long Beach, CA 90802                                                                 Breach of Contract, etal. action; Case#VC067083.
                                                                               Basis forthe claim:
                                                                               Suretec filed a cross-complaint against Debtor and other defendants
           Date(s) debt was incurred 2017
                                  .




           Last 4 digits of account number 7083                                Is the claim subject to offset?   • No      0   Yes


13.13     I Nonpriority creditors name and mailing address                     As of the petition filing date, the claim is:         Check allthat apply                    $29,889.00
           National Liability & Fire Insurance                                 • Contingent
           20 E. Division Street, 2nd Floor                                    • Unhiquidated
           Dover, DE 19901
                                                                               • Disputed
           Date(s) debt was incurred 8/2018 8/2019    -




           Last 4 digits of account number PA2O
                                                                               Basis forthe claim:     estimated audit workers’ compensation premium
                                                                               Is the claim subject to offset9   • No      0    Yes


 3.14] Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:         Checkallthat apply                     $91,905.29
           PC Procrete Resources                                               0    Contingent
           2990 Red Hill Ave Unit C                                            0    Unhiquidated
           Costa Mesa, CA 92626                                                     Disputed
           Date(s) debt was incurred 2017
                                                                               Basis for the claim:    Vendor
           Last 4 digits of account number         n/a
                                                                               Is the claim subject to offset?        No        Yes




Official Form 206 ElF                                           Schedule ElF: Creditors Who Have Unsecured Claims                                                               Page 3 of 6
Software Copyngnt (c) teee-2020 Best   Case, LLC   www besicase corn                                                                                                     Best Case Bankruptcy
                                                                                                                                                            __________$21,067.15

                  Case 2:20-bk-20257-SK                           Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                                Desc
                                                                  Main Document    Page 24 of 47
Debtor          REDRHINO: The Epoxy Flooring Company, Inc.                                              Case number (i known)
                Name

315
           J Nonpriority creditors name and mailing address
                                                     Ltd.
                                                                               As of the petition filing date, the claim is:     Check allthat apply                  $104,250.00
             Platinum Rapid Funding Group,                                     • Contingent
             348 RXR Plaza                                                     I    Unhiquidated
             Uniondale, NY 11556
                                                                               • Disputed
             Date(s) debt was incurred 0412512018
             Last 4 digits of account number fl/a
                                                                               Basis for the claim: Affidavit of Confession of Judgment for breach of
                                                                               secured merchant agreement dated April 25, 2018
                                                                               Is the claim subject to offset?    I   No    C   Yes


13161 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:     Check all that apply                       $850.00
             PLS Check                                                         C    Contingent
             800 Jorie Blvd., Ste. 200                                         C    Unhiquidated
             Oak Brook, IL 60523                                               • Disputed
             Date(s) debt was incurred 6/2019
                                                                               Basis for the claim:    Returned check
             Last 4 digits of account number n/a
                                                                               Is the claim subject to offset?    • No      C   Yes


    3.17     Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:      Check ailthat apply                   $82,445.00
             Second Chance Funding                                             C Contingent
             461 Van Brunt St.                                                 C     Unliquidated
             Brooklyn, NY 11231                                                • Disputed
             Date(s) debt was incurred 4/15/2019
                                                                               Basis for the claim: Breach of merchant agreement; confession of
             Last 4 digits of account number 5146                              judgment
                                                                               Is the claim subject to offset’?   I   No    C   Yes


             Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:      Check allthat apply                    $1,884.00
             The City of Vernon                                                 C    Contingent
             4305 Santa Fe Ave                                                  C    Unhiquidated
             Los Angeles, CA 90058                                              C    Disputed
             Date(s) debt was incurred 1/31/2018                                Basis for the claim:    City License
             Last 4 digits of account number 2752
                                                                                Is the claim subject to offset?       No    C   Yes


[3.19       I Nonpriority creditors name and mailing address                    As of the petition filing date, the claim is:     Check alt that apply.

             The LCF Group/Last Chance Funding                                  • Contingent
             411 Hempstead Turpike                                              • Unhiquidated
             West Hempstead, NY 11552
                                                                                I    Disputed
             Date(s) debt was incurred 4/24/2018
             Last 4 digits of account number 5641
                                                                                Basis forthe claim: Merchant agreement; UCC Financing Statement not
                                                                                filed. Affidavit of Confession of Judgment
                                                                                Is the claim subject to offset?   • No      C   Yes

                                                                                                                                                                          $8,625.55
I             Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:
                                                                                C
                                                                                                                                  Check allthat apply

              Wesco Insurance                                                        Contingent
              do McCarthy, Burgess, Wolff                                       C    Unliquidated
              26000 Cannon Rd.                                                  I    Disputed
              Cleveland, OH 44146
                                                                                Basis for the claim:    Insurance premium
              Date(s) debt was incurred 7/2019
              Last 4 digits of account number 6053                              Is the claim subject to offset?   I    No   C    Yes


    3.21      Nonpnority creditor’s name and mailing address                    As of the petition filing date, the claim is:         Check allthat apply        -      $97,299.30
              Windset Capital Corporation                                       • Contingent
              4168 West 12600 South, 2nd Floor                                   • Unhiquidated
              Herriman, UT 84096
                                                                                 I    Disputed
              Date(s) debt was incurred 6/17/2016
              Last 4 digits of account number 5641
                                                                                Basis forthe claim:      Promissory note and security agreement
                                                                                Is the claim subject to offset?   • No      C    Yes



    Official Form 206 ElF                                        Schedule ElF: Creditors Who Have Unsecured Claims                                                          Page 4 of 6

    Software Copyright jct 1996-2020 Best Case, LLC www bostcase corn
                                                  -
                                                                                                                                                                     Best Case Bankruptcy
                Case 2:20-bk-20257-SK                          Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                               Desc
                                                               Main Document    Page 25 of 47
Debtor        REDRHINO: The Epoxy Flooring Company, Inc.                                          Case number               (ii known)

              Name



ITi           List Others to Be Notified About Unsecured Claims
                                                                                                                                          are collection agencies,
4. List in alphabetical order any others who must be notified for claims listed in Parts I and 2. Examples of entities that may be listed
   assignees of claims listed above, and attorneys for unsecured creditors.
                                                                                                                                    are needed, copy the next page.
   If no others need to be notified for the debts listed in Paris I and 2, do not fill out or submit this page. If additional pages

          Name and mailing address                                                                On which line in Partl or Part 2 is the              Last 4 digits of
                                                                                                  related creditor (if any) listed?                    account number, if
                                                                                                                                                       any
 4.1      ADP
                                                                                                  Line      3.2
          400 Covina Blvd.,
          San Dimas, CA 91773                                                                     C        Not listed Explain

 4.2      Appalachian Insurance Services
          800 Oak Ridge Turnpike Ste. A-I 000
                                                                                                  Line     IP_
          Oak Ridge, TN 37830                                                                     C        Not listed. Explain       —




           Berkovitch & Bouskila, PPLC
           Attn: Ariel Bouskila, Esq.
                                                                                                  Line     iL
           80 Broad St., Ste. 3303                                                                 C       Not listed Explain
           New York, NY 10004

 44        Cardinal Equity, LLC
           do Mitchell Segal, Esq.
                                                                                                   Line    L
           1010 Northern Blvd., Ste. 208                                                           C        Not listed Explain
           Great Neck, NY II 021

 5         Dave Richmond
                                                                                                   Line      3.3                                       —

           3301 Keeshen Dr.
           Los Angeles, CA 90064                                                                   C        Not listed Explain

 4.6       ERC
                                                                                                   Line                                                —


           8014 Bayberry Rd.
           Jacksonville, FL 32256                                                                  C        Not listed Explain


           GB Collects, LLC
                                                                                                   Line      3.13                                      —


           1253 Haddonfield Berlin Rd.
           Voorhees, NJ 08043-4847                                                                 C        Not listed Explain

  4.8       National Liability & Fire
                                                                                                   Line      3.10
            PC Box 113247
            Stamford, CT 06911                                                                      C       Not listed Explain           —




  49        ROJ Equity, LLC
            352 7th Ave., Ste 907
                                                                                                    Line    L                                           —




            New York, NY 10001                                                                      C        Not listed. Explain         —




  4 10      Wesco Insurance Co.
                                                                                                    Line         3.20
            800 Superior Ave E. 21st Fl
            Cleveland, OH 44114                                                                     C        Not listed Explain



                Total Amounts of the Priority and Nonpriority Unsecured Claims
 5. Add the amounts of priority and nonpriority          unsecured   claims.
                                                                                                                              Total of claim amounts
  5a. Total claims from Part I                                                                            5a.           $                            0.00
  Sb. Total claims from Part 2                                                                             5b.     +    $                      781,174.35


                                                               Schedule ElF; Creditors Who Have Unsecured Claims                                                      Page 5 of 6
 Official Form 206 ElF
                                                     w.bestcasecom                                                                                            ltnsi Case i3ankruptcy
  Software Conyrrght IC) 1996-Q020 Best Case, L.LC
             Case 2:20-bk-20257-SK                          Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12            Desc
                                                            Main Document    Page 26 of 47
Debtor     REDRHINO: The Epy Flooring Company,_Inc.                                          Case number   ( known)
           Name



   a2 and 2                                                                                    5c.     s781,17435




Official Form 206 ElF                                      Schedule ElF: Creditors Who Have Unsecured Claims                  Page 6 of 6
                                                                                                                       Best Case Bankruptcy
Software Copyright (c) 1996-2020 Best Case, LLC wwwbestcase.com
                                            -
                     __________________________________
__________________________________________________________________________________________________
                                                          ______       _______




                 Case 2:20-bk-20257-SK                          Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                          Desc
                                                                Main Document    Page 27 of 47
Fill in this information to identify the case:
    Debtor name        REDRHINO: The Epoxy Flooring Company, Inc.

    United States Bankruptcy Court for the:          CENTRAL DISTRICT OF CALIFORNIA

    Case number (if known)
                                                                                                                           Q Check if this is an
                                                                                                                               amended filing


Official Form 206G
Schedule C: Executory Contracts and Unexpired Leases                                                                                            12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1     Does the debtor have any executory contracts or unexpired leases?
      D No. Check this box and file this form with the debtors other schedules. There is nothing else to report on this form.
      U Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets Real and Personal
                                                                                                                  -                             Property
(Official Form 206A1B).

    2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

    2.1.       State what the contract or                   Debtor is current with
               lease is for and the nature of               the lease payments.
               the debtors interest

                    State the term remaining                1 year remaining             Penta Pacific
                                                                                         do Greg Jenkins
                List the contract number of any                                          9500 Norwalk Blvd
                      government contract                                                Santa Fe Springs, CA 90670            —   .




    Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 1 of 1
                                                                                                                                         Best Case Bankruptcy
    Software Copyright (ci 1996-2020 Best Case, LLC www.bestcase.com
                                                 -
                                   ___________
                       ______________________
_________________________________              ________________________
                                              ________

              Case 2:20-bk-20257-SK                           Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                            Desc
                                                              Main Document    Page 28 of 47
Fill in this information to identify the case:
Debtor name         REDRHINO:_The Epoxy Flooring_Company, Inc.

United States Bankruptcy Court for the:           CLNTRAL DISTRICT OF CALIFORNIA

Case number (if known)
                                                                                                                        Q Check if this is an
                                                                                                                             amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                        12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

     1. Do you have any codebtors?

D No. Check this box and submit this form to the court with the debtor’s other schedules. Nothing else needs to be reported on this form
 • Yes

  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
     creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
     on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
           Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                 Name                            Check all schedules
                                                                                                                               that apply

    2,1      American                          333W. Hapden Ave Ste., 815                      MCI Foods Inc.
             Contractors                       Englewood, CO 80110                                                             •    ElF       3.12
             Indemnity Co                                                                                                           G




    2.2      Michael D.                        4721 E. Washington Blvd.,                       Cardinal Equity, LLC                 D
             Kenealy                           Los Angeles, CA 90048                                                           •    ElF       3.7
                                                                                                                               DO




    2.3      Michael D.                        4721 E. Washington Blvd.,                        Firstlease, Inc.               • D          2.2
             Kenealy                           Los Angeles, CA 90048                                                           j F/F
                                                                                                                               DG




    2.4      Michael 0.                        4721 E. Washington Blvd.,                        Second Chance                   D D
             Kenealy                           Los Angeles, CA 90048                            Funding                         • E/F         3.17
                                                                                                                                DO




     2.5      Michael 0.                        4721 E. Washington Blvd.,                       Wesco Insurance                 EJ D
              Kenealy                           Los Angeles, CA 90048                                                           •   ElF        3.20
                                                                                                                                EG




 Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 2
                                                                                                                                           Best Case Bankruptcy
 Software Copyright (c) 1996-2020 Best Case, LLC -www.bestcase.com
             Case 2:20-bk-20257-SK                           Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                    Desc
                                                             Main Document    Page 29 of 47
Debtor     REDRHINO: The Epoxy Flooring Company, Inc.                                  Case number   (if known)




          Additional Page to List More Codebtors
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
           Column 1: Codebtor                                                          Column 2: Creditor



  2.6      Michael 0.                        4721 E. Washington Blvd.,                      Barclays Bank            LJ 0
           Kenealy                           Los Angeles, CA 90048                                                   •     E/F     3.5




  2.7      Michael 0.                        4721 E. Washington Blvd.                       PC Procrete              EJ D
           Kenealy                           Los Angeles, CA 90048                          Resources                •     E/F     3.14
                                                                                                                     EJG




  2.8      Michael D.                        4721 E. Washington Blvd.                       Avon Rent-a-Car           L3 D
           Kenealy                           Los Angeles, CA 90048                                                    •    E/F      3.4
                                                                                                                      EDG




   2.9      Michael 0.                       4721 E. Washington Blvd.                        MCI Foods Inc.           J D
            Kenealy                          Los Angeles, CA 90048                                                    •    E/F      3.12




   2.10     Michael D.                        4721 E. Washington Blvd.,                      The LCF Group/Last            D
            Kenealy                           Los Angeles, CA 90048                          Chance Funding           •    E/F      3.19
                                                                                                                      IG




   2.11     Michael D.                        4721 E. Washington Blvd.,                      Windset Capital          C D
            Kenealy                           Los Angeles, CA 90048                          Corporation              • E/F         3.21
                                                                                                                      CG




   2.12     Suretec                           Attn: John Knox, Chairman and CEO              MCI Foods Inc.            C D
            indemnity                         1330 Post Oak Blvd., Ste 1100                                            U E/F         3.12
            Company                           Houston, TX 77056-3309                                                     G




                                                                          Schedule H: Your Codebtors                                 Page 2 of 2
Official Form 206H                                                                                                               Itest Case Bankruptcy
Software Copyright (c) 1 996-2020 Best Case. LLC wwwbestcase corn
                            ________________________________                                             -
                                                                                                                                            ______




              Case 2:20-bk-20257-SK                          Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                      Desc
                                                             Main Document    Page 30 of 47


Fill in this information to identify the case:
Debtor name         REDRHINO: The Epoxy Flooring Company, Inc.

United States Bankruptcy Court for the:           CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)
                                                                                                                                         Checkifthtsisan
                                                                                                                                         amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                      04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).



1.   Gross revenue from business

        None.

      Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                         Gross revenue
      which may be a calendar year                                                            Check all that apply                       (before deductions and
                                                                                                                                         exclusions)

      From the beginning of the fiscal year to filing date:                                   U Operating a business                                 $426,745.00
      From 1/01/2020 to Filing Date
                                                                                              D Other


       For prior year:                                                                        U Operating a business                                 $450,000.00
       From 110112019to1213112019
                                                                                              D Other


       For year before that:                                                                  • Operating a business                                 $676,000.00
       From 1/01/2018 to 12/31/2018
                                                                                              C Other

2.   Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
     and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

      U None.

                                                                                              Description of sources of revenue           Gross revenue from
                                                                                                                                          each source
                                                                                                                                          (before deductions and
                                                                                                                                          exclusions)

ITI’ List Certain Transfers Made Before Filing for Bankruptcy

3.   Certain payments or transfers to creditors within 90 days before filing this case
     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
     filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
     and every 3 years after that with respect to cases filed on or after the date of adjustment.)

      • None.

       Creditor’s Name and Address                                        Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                              Check all that apply

4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider
     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page   1

Software Copyright (Cl 1996-2020 Best Case, LLC -wwbestcase corn                                                                                   Best Case Bankruptcy
              Case 2:20-bk-20257-SK                             Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                          Desc
 Debtor       REDRHINO: The Epoxy Flooring
                                                                Main Document
                                                               Company, Inc.
                                                                                 Page 31 ofnumber
                                                                                       Case 47 (if known)


     or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6825 (This amount
     may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
     listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
     debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U S C. § 101(31)

      • None.

       Insider’s name and address                                            Dates                 Total amount of value          Reasons for pay rnent or transfer
       Relationship to debtor

5.   Repossessions, foreclosures, and returns
     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
     a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

      • None

       Creditor’s name and address                                Describe of the Property                                    Date                      Value of property


6.   Setoffs
     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
     of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
     debt.

      I None

       Creditor’s name and address                                Description of the action creditor took                     Date action was                     Amount
                                                                                                                              taken

jgal Actions or Assignments

7.   Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations. arbitrations. mediations, and audits by federal or state agencies in which the debtor was involved
     in any capacity—within 1 year before filing this case.

      D None.

               Case title                                          Nature of case             Court or agency’s name and               Status of case
               Case number                                                                    address
       7.1.    Cardinal Equity, LLC vs. The                        Breach of                  Supreme Court of the State               D Pending
               RedRhino Group, Inc. and                            Merchant                   of New York                              D On appeal
               Michael Gam boa                                    Agreement                   County of Orange                         • Concluded
               EF00571 8-2018                                                                 285 Main St.
                                                                                              Goshen, NY 10924

       7.2.    Firstlease, Inc. vs. RedRhino                       Breach of contract         Superior Court of California             D Pending
               The Epoxy Flooring Company                                                     111 Hill St.                             D On appeal
               BC707 112                                                                      Los Angeles, CA 90012                    I Concluded

       7.3.    MCI Foods Inc. vs. Redrhino:                        Breach of contract         Superior Court of California             D Pending
               The Epoxy Flooring                                                             Norwalk Courthouse                       D On appeal
               Company, Inc.                                                                  12720 Norwarlk Blvd.                     • Concluded
               VC067083                                                                       Norwalk, CA 90650

       7.4.    Platinum Rapid Funding                              Breach of Secured          Supreme Court, Nassau                    D Pending
               Group, Ltd. v. RedRhino: The                        Merchant                   County                                   D On appeal
               Epoxy Flooring Company,                             Agreement                  100 Supreme Court Drive                  U Concluded
               Inc. dibla RedRhino; The                                                       Mineola, NY 11501
               Epoxy Flooring Company and
               Michael D. Kenealy




Official Form 207                                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright   (°l 1 996-2020 Best Case, LLC www.bestcase corn
                                                 -
                                                                                                                                                          Best Case Bankruptcy
              Case 2:20-bk-20257-SK                     Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                         Desc
                                                        Main Document    Page 32 of 47
Debtor       REDRHINO: The Eooxv Floorinci Comoanv. Inc.                                           Case number   (if known)




             Case title                                  Nature of case              Court or agency’s name and               Status of case
             Case number                                                             address
      7.5.   Libertas Funding LLC vs.                    Breach of                    Supreme Court of the State              D Pending
             RedRhino: the Epoxy                         Merchant                     of New York                             D On appeal
             Flooring Company, Inc.                      Agreement                    County of Orange                        • Concluded
             EF005048-201 8                                                           285 Main St.
                                                                                      Goshen, NY 10924

      7.6.   Second Chance Funding v.                    Judgment of                  Supreme Court of the State              • Pending
             RedRhino Group, Inc dlb/a;                  Confession                   of New York                             D On appeal
             RedRhino Group and Michael                                               County of Ontario                       D Concluded
             D. Kenealy                                                               27 North Main St.
             125257-201 9                                                             Canandaigua, NY 14424


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

      • None


ITh          Certain Gifts and Charitable Contributions

9,   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
     the gifts to that recipient is less than $1,000

      I None

              Recipient’s name and address               Description of the gifts or contributions                  Dates given                            Value


I:ThI Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

      • None

       Description of the property lost and              Amount of payments received for the loss                   Dates of loss              Value of property
       how the loss occurred                                                                                                                                lost
                                                         If you have received payments to cover the loss, for
                                                         example, from insurance, government compensation, or
                                                         tort liability, list the total received.

                                                         List unpaid claims on Official Form 106A18 (Schedule
                                                         A/B: Assets Real and Personal Property).
                                                                     —




Ii1fl Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

      D   None




Official Form 207                              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 3

Software Cooyrgi’t Id 1996.2020 Best Case ILC bestcase corn
                                          .
                                                                                                                                                 6ev Case Bankruptcy
                                                                                   _____            ____________




                Case 2:20-bk-20257-SK                        Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                          Desc
                                                             Main Document    Page 33 of 47
                                                                                    Case number ,f known)
Debtor          REDRHINO: The Epoxy Flooring Company, Inc.



                 Who was paid or who received                     If not money, describe any property transferred              Dates                 Total amount or
                 the transfer?                                                                                                                                 value
                 Address
        11.1.    Law Offices of Michael Jay
                 Be rge r
                 9454 Wilshire Boulevard, 6th
                 floor
                 BeverlyHills, CA 90212                           Attorney Fees                                                1012812019                 $2000000

                 Email or website address
                 michael.bergerbankruptcypower.c
                 om

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

        • None

        Name of trust or device                                   Describe any property transferred                   Dates transfers                Total amount or
                                                                                                                      were made                                value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

        • None.

                Who received transfer?                         Description of property transferred or                    Date transfer               Total amount or
                Address                                        payments received or debts paid in exchange               was made                              value

PreviousLocabons                                                                                                                  -




14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used


        I Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

I1L Health Care Bankruptcies

15, Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical. psychiatric, drug treatment, or obstetric care?

        I    No. Go to Part 9.
        E1   Yes. Fill in the information below.


                 Facility name and address                     Nature of the business operation, including type of services                 If debtor provides meals
                                                               the debtor provides                                                          and housing, number of
                                                                                                                                            patients in debtor’s care

IW1             Personally Identifiable Information



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 4
Software Copyright (c) 1996 2020 Best Case   LLC ‘w bestcasecom                                                                                        Best Case itankruptcy
               Case 2:20-bk-20257-SK                            Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                 Desc
                                                                Main Document    Page 34 of 47
                                                                                      Case number (if known)
Debtor      REDRHINO: The Epoxy Flooring Company, Inc.



16. Does the debtor collect and retain personally identifiable information of customers?

     •     No
     LI    Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

     •     No. Go to Part 10.
     LI    Yes. Does the debtor serve as plan administrator?


I1Ui Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

      • None
                Financial Institution name and                  Last 4 digits of      Type of account or       Date account was                   Last balance
                Address                                         account number        instrument               closed, sold,                  before closing or
                                                                                                               moved, or                               transfer
                                                                                                               transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


      • None

       Depository institution name and address                        Names of anyone with          Description of the contents                Do you still
                                                                      access to it                                                             have it?
                                                                      Address

20. Off-premises storage
                                                                                                                                                            in
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building
    which the debtor does business.



      • None

       Facility name and address                                      Names of anyone with          Description of the contents                Do you still
                                                                      access to it                                                             have it?


Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
                                                                                                                            stored for, or held in trust. Do
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being
    not list leased or rented property.

     • None


 I1P Details About Environment Information

 For the purpose of Part 12, the following definitions apply:
                                                                                                                          material, regardless of the
      Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous
      medium affected (air, land, water, or any other medium).
                                                                                                                                    that the debtor formerly
       Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or
       owned, operated, or utilized.
                                                                                                                                             or a
        Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant,
        similarly harmful substance.
                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                page 5
 Official Form 207
                                                   www.bestcase.com                                                                               test   (.550   iiaokusicy
 Software Copyright Ic) 1996-2020 Best Case. LLC
                 Case 2:20-bk-20257-SK                       Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                              Desc
Debtor     -   REDRH
                                                             Main Document    Page 35
                                                                                   Caseofnumber
                                                                                          47 t known)



Report all notices, releases, and proceedings known, regardless of when they occurred.

22.   Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

      I    No.
      D    Yes. Provide details below.

       Case title                                                   Court or agency name and             Nature of the case                              Status of case
       Case number                                                  address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

       I       No
               Yes. Provide details below.

       Site name and address                                        Governmental unit name and               Environmental law, if known                 Date of notice
                                                                    address

24. Has the debtor notified any governmental unit of any release of hazardous material?

       INo,
         Yes. Provide details below.

       Site name and address                                        Governmental unit name and               Environmental law, if known                 Date of notice
                                                                    address

l1I Details About the Debtors Susiness or Connections to Any Business                                                -
                                                                                                                                                 -   -     -       .




25. Other businesses in which the debtor has or has had an interest
                                                                                                                                 filing this case
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before
    Include this information even if already listed in the Schedules.

       • None

      Business name address                                  Describe the nature of the business              Employer Identification number
                                                                                                              Do not include Social Security number or TIN.

                                                                                                              Dates business existed

26. Books, records, and financial statements
                                                                                                                         this case.
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing
         Ei None
        Name and address                                                                                                                      Date of service
                                                                                                                                              From-To
        26a.1          Jennifer M. Liu                                                                                                        prepared Debtor’s
                       9454 Wilshire Blvd., Ste. 628                                                                                          2017 and 2018 tax
                       Beverly Hills, CA 90212                                                       .
                                                                                                                     .____




                                                                                                                                  a
      26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared financial statement
           within 2 years before filing this case.

           • None


                                                                                                                               filed
      26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is

               D None




                                                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 6
 Official Form   207
                                                                                                                                                           Beat Case Bankruptcy
 Software Copyright (c) 1996-2020 Best Caae, LLC www.bestcase.com
                                              -
                                                                                ______________________




                Case 2:20-bk-20257-SK                       Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                     Desc
                                                            Main Document    Page 36  of 47
                                                                                   Case number (II known)
Debtor      REDRHINO: The Epoxy_Flooring                    opy, Inc.



      Name and address                                                                                     If any books of account and records are
                                                                                                           unavailable, explain why
      26c.1.          Michael D. Kenealy
                      4721 E. Washington Blvd
                      Los Angeles, CA 90048

      26c.2.          Jennifer Mm Liu
                      9454 Wilshire Blvd., 6th Floor
                      Bever?yHills,   CA    90212

   26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
        statement within 2 years before filing this case.

          • None

      Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

     •     No
     11    Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                        Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                          or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

      Name                                          Address                                              Position and nature of any            % of interest, if
                                                                                                         interest                              any
      Michael D. Kenealy                            4721 E. Washington Blvd.,                            President                             100%
                                                    Los Angeles, CA 90048




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


     •     No
     D     Yes Identify below


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

      •     No
      D     Yes. Identify below.

                Name and address of recipient                 Amount of money or description and value of               Dates             Reason for
                                                              property                                                                    providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
      D     Yes. Identify below.

    Name of the parent corporation                                                                            Employer Identification number of the parent
                                                                                                              corporation




Official Form   207                                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page   7

Softwae Copyrl9ht Id 1996-2020 Host Case.   [C wwwbestcaso corn
                                              -
                                                                                                                                                 Best Case Bankruptcy
                                                                   _____




              Case 2:20-bk-20257-SK                                Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                   Desc
                                                                   Main Document    Page 37 of 47
 Debtor      REDRHINO: The Epoxy Flooring Company, Inc.                                                 Case number ifkown



32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

      U No
      D Yes. Identify below.
    Name of the pension fund                                                                                  Employer Identification number of the parent
                                                                                                              corporation

              Signature and Declaratlon_                                                                           —.-.       —          —




      WARNING Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
                    —




      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. § 152, 1341, 1519. and 3571.

      I have examined the information in this Statement of FinancialAffairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on                       C             2.Z. 6
                                                                           Pinme

 Position or relationship to debtor         Presiden

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
• No
U Yes




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright IC) 1996-2020 9est Case, LLC www bestase corn
                                             .                                                                                                  Best Case Bankruptcy
                      Case 2:20-bk-20257-SK                       Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                Desc
                                                                  Main Document    Page 38 of 47
B2030 (Form 2030) (12/15)
                                                                United States Bankruptcy Court
                                                                         Central District of California
               _REDRHINO: The Epoxy Flooring Company, Inc.                                                           Case No.
 In ic
                                                                                      Debtor(s)                      Chapter    11


                            DISCLOSURE OF COMPENSATiON OF ATTORNEY FOR DEBTOR(S)
                                                                                                              above named debtor(s) and that
         Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), 1 certify that I am the attorney for the
         compensation paid to me within one year before the filing of the petition in  bankruptcy.  or agreed to he paid to me. for services rendered or to
                                                in contemplation ofor  in connection   with the bankruptcy  case is as follows
         be rendered on behalf of the debtor(s)
                For legal services, I have agreed to accept a RETAINER                                           $              20,000.00

                 Prior to the filing of this statement I have received a RETAINER                                $              20,000.00
                                                                                                                 $                     0.00
                 Balance Due

2.       The source of the compensation paid tome was:
                Iv’    Debtor         ri    Other (specify):

3.        The source of compensation to be paid to me is:
                       Debtor         [1    Other (specify):
                                                                                                                           associates of ms law firm.
4.        [1 I have not agreed to share the above-disclosed compensation with any other person unless they are members and
                                                                                                                members or associates of n law firm. A
          Li    I have agreed to share the above-disclosed compensation with a person or persons who are not
                                                                         of the people sharing in the compensatio n is attached.
                copy of the agreement, together with a list of the names
                                                                                                                          case. including:
5.         In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
                                                                                                                          to file a petition in bankruptcy:
          a.    Analysis of the debtor’s financial situation, and rendering advice to the debtor in determining whether
                                              petition. schedules,  statement of affairs and plan which may’ be required:
          b.    Preparation and filing of any
                                                                                                                         hearings thereof:
          c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any’ adjourned
          d.    [Other provisions as neededi


 6.       By agreement with the debtor(s). the above-disclosed fee does not include the following senice:

                                                                                CERTIFICATION
                                                                                                             to me for representation of the debtor(s) in
           I certil’ that the foregoing is a complete statement of any’ agreement or arrangement for payment
     this bankruptcy proceeding.

                11/16/2020                                                               /s/ Michael Jay Berger
         Dote                                                                          Michael Jay Berger
                                                                                       Signature   of.4t(orney
                                                                                       Law Offices of Michael Jay Berger
                                                                                       9454 Wilshire Boulevard, 6th floor
                                                                                       Beverly Hills, CA 90212
                                                                                       (310) 271-6223 Fax: (310) 271-9805
                                                                                       rnhae berg         ankruptcypower corn
                                                                                       ,Vaoie of law firm




                                                                                                                                                   test Case itankruptcy
     Software Copyright tc) 1996-2020 Best Case, LLC -wwwbestcase corn
           Case 2:20-bk-20257-SK                           Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                                       Desc
                                                           Main Document    Page 39 of 47
                                                      JFOR COURT USE ONLY
Attorney or Party Name, Address Telephone & FAX Nos.,
State Bar No. & Email Address
Michael Jay Berger
9454 Wilshire Boulevard, 6th floor
Beverly Hills, CA 90212
(310) 271-6223 Fax: (310) 271-9805
California State Bar Number: 100291 CA
michael.bergerbankruptcypower.com




D Debtor(s) appearing without an attorney
    Attorney for Debtor

                                                      UNITED STATES BANKRUPTCY COURT
                                                        CENTRAL DISTRICT OF CALIFORNIA


In re:
                                                                                     CASE NO.:
            REDRHINO: The Epoxy Flooring Company, Inc.
                                                                                     CHAPTER: 11




                                                                                                          VERIFICATION OF MASTER
                                                                                                        MAILING LIST OF CREDITORS

                                                                                                                       [LBR 1007-1 (a)]

                                                                 Debtor(s).

                                                                                ble, certifies under penalty of perjury that the
Pursuant to LBR 1007-1 (a), the Debtor, or the Debtors attorney if applica
                                                                            of 6 sheet(s) is complete, correct, and
master mailing list of creditors filed in this bankruptcy case, consisting                            ions.
                                                                       sibility for error and o
consistent with the Debtor’s schedules and I/we assume all respon

 Date:((          .   (3. t”Z8                                  _        —.
                                                                                            .




                                                                                             Signature of Debtor 1
                                                                                                                              —
                                                                                                                                      _1?.             .—




 Date:                                                                                                                                                (if applicable)
                                                                                             Signature of Debtor 2 (joint debtor)                 )

                 11/16/2020                                                                         /s/ Michael Jay Berger
 Date:
                                                                                             Signature of Attorney for Debtor (if applicable)




                      This torn, is optional. It has been approved for use in the United States Bankruptcy
                                                                                                           Court for the Central District of California.
                                                                                                        F 1007-1 .MAILING.LJST.VERIFICATJQN
 December 2015
Case 2:20-bk-20257-SK   Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12   Desc
                        Main Document    Page 40 of 47


                  REDRHINO: The Epoxy Flooring Company,        Inc.
                  6502 Commodore Sloat
                  Los Angeles, CA 90048


                  Michael Jay Berger
                  Law Offices of Michael Jay Berger
                  9454 Wilshire Boulevard, 6th floor
                  Beverly Hills, CA 90212


                  1 West Capitzal LLC
                  1250 E. Hallandale Beach Blvd
                  Suite 903
                  Hallandale, FL 33009


                  ADLI Law Group
                  444 South Flower St., Ste.3100
                  Los Angeles, CA 90071


                   ADP
                   P0 Box 12513
                   1851 N Rester Dr.
                   El Paso, TX 79912


                   ADP
                   400 Covina Blvd.,
                   San Dimas, CA 91773


                   Altus
                   2400 Veterans Memorial Blvd., Ste.
                   Kenner, LA 70062


                   AM Trust North America
                   P0 Box 650872
                   Dallas, TX 75265
Case 2:20-bk-20257-SK   Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12   Desc
                        Main Document    Page 41 of 47


                  American Contractors Indemnity Co
                  333 W. Hapden Ave Ste., 815
                  Englewood, CO 80110


                  Appalachian Insurance Services
                  800 Oak Ridge Turnpike Ste. A—bOO
                  Oak Ridge, TN 37830


                   Avon Rent-a-Car
                   7080 Santa Monica Blvd.,
                   Los Angeles, CA 90038


                   Barclays Bank
                   10250 Consteliation Blvd., 25
                   Los Angeles, CA 90067


                   Berkovitch & Bouskila, PPLC
                   Attn: Ariel Bouskila, Esq.
                   80 Broad St., Ste. 3303
                   New York, NY 10004


                   California Internet, L.P.      dba GEO
                   (Tha GeoLinks
                   251 Camarillo Ranch Rd.
                   Camarillo, CA 93012


                   Cardinal Equity, LLC
                   30 Wall St., 8th Fl.
                   New York, NY 10005


                   Cardinal Equity, LLC
                   c/o Mitchell Segal, Esq.
                   1010 Northern Blvd., Ste. 208
                   Great Neck, NY 11021
Case 2:20-bk-20257-SK   Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12   Desc
                        Main Document    Page 42 of 47


                  City of Vernon
                  Fire Department
                  4305 Santa Fe Ave
                  Los Angeles, CA 90058


                  Dave Richmond
                  3301 Keeshen Dr.
                  Los Angeles, CA 90064


                  ERC
                  8014 Bayberry Rd.
                  Jacksonville, FL 32256


                   El rst lease, Inc.
                   1300 Vi rgini a Dr. , Ste. 450
                   Fort Washington, PA 190:34


                   Firstlease, Inc.
                   c/o Hemar, Rousso & Heald, LLP
                   15910 Ventura Blvd., 12th Fl
                   Encino, CA 91436


                   Franchise Tax Board
                   Bankruptcy Section, MS: A—340
                   P 0 Box 2952
                   SacramenLo, CA 95812—2952


                   GB Collects, LLC
                   1253 Haddonfield Berlin Rd.
                   Voorhees, NJ 08043-4847


                   IRS
                   P.O. Box 7346
                   Philadelphia,     PA 19101
Case 2:20-bk-20257-SK   Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12   Desc
                        Main Document    Page 43 of 47


                   Jon- Don
                   400 Medinah Rd.
                   Roselie, II 60172


                   Kearns, Brinen and Monaghan,       [nc.
                   20 E. Divisions St., 2nd Fl
                   Dover, DE 19901


                   Libertas Funding LLC
                   382 Greenwich Ave
                   Greenwich, CT 06830


                   Liberty Mutual
                   175 Berkerly St.
                   Boston, MA 02116


                   MCI Foods Inc.
                   c/o Richard J. Cowles, Esq.
                   California Land Law
                   400 Oceangate Ste. 800
                   Long Beach, CA 90802


                   Michael D. Kenealy
                   4721 5. Washington Blvd.,
                   Los Angeles, CA 90048


                   Michael D. Kenealy
                   4721 E. Washington Blvd.
                   Los Angeles, CA 90048


                   National Liability & Fire
                   PC Box 113247
                   Stamford, CT 06911
Case 2:20-bk-20257-SK   Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12   Desc
                        Main Document    Page 44 of 47


                   National Liability & Fire Insurance
                   20 E. Division Street, 2nd Floor
                   Dover, DE 19901


                   On Deck Capital
                   1400 Broadway, Ste 2500
                   New York, NY 10018


                   On Deck Capital
                   4201 Wilson Blvd., Ste 110-209
                   Arlington, VA 22203


                   Pawnee Leasing Corporation
                   700 Centre Avenue
                   Fort Collins, CO 80526


                   PC Procrete Resources
                   2990 Red Hill Ave Unit C
                   Costa Mesa, CA 92626


                   Penta Pacific
                   c/o Greg Jenkins
                   9500 Norwalk Blvd
                   Santa Fe Springs,     CA 90670


                   Platinum Rapid Funding Group,       Ltd.
                   348 RXR Plaza
                   Uniondale, NY 11556


                   PLS Check
                   800 Jorie Blvd., Ste. 200
                   Oak Brook, IL 60523
Case 2:20-bk-20257-SK   Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12   Desc
                        Main Document    Page 45 of 47


                  ROJ Equity, LLC
                  352 7th Ave., Ste 907
                  New York, NY 10001


                  Second Chance Funding
                  46i Van Brunt Sh.
                  Brook yr, NY ! E23


                  Suretec Indemnity Company
                  Attn: John Knox, Chairman and CEO
                  1330 Post Oak Blvd., Ste 1100
                  Houston, TX 77056-3309


                   The City of Vernon
                   4305 Santa Fe Ave
                   Los Angeles, CA 90058


                   The LCF Group/Lash Chance r(i i
                   411 Hempstead Turpike
                   West Hempstead, NY 11552


                   Wesco Insurance
                   c/o McCarthy, Burgess, Wolff
                   26000 Cannon Rd.
                   Cleveland, OH 44146


                   Wesco Insurance Co
                   800 Superior Ave B. 2 st B]
                   Cleveland, OH 44114


                   Windset Capital Corporation
                   4168 West 12600 South, 2nd Floor
                   Herriman, UT 84096
                                                                                                             _____________
                                                                                  ____________
                                     ________




         Case 2:20-bk-20257-SK                     Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                                  Desc
                                                   Main Document    Page 46 of 47


Attorneor Party Name, Address, Telephone & FAX Nos., and State Bar No. &          FOR COURT USE ONLY
Email Address
Michael Jay Berger
Law Offices of Michae Jay Berger
9454 Wilshire Boulevard, 6th floor
Beverly Hills, CA 90212
(310) 271-6223 Fax: (310) 271-9805
California State Bar Number: 100291 CA
michael.berger@bankruptcypower.com




[7 Attorney for: REDRHINO: The Epoxy Flooring Company,
Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

Inre:                                                    CASE NO.:
          REDRHINO: The Epoxy Flooring Company, Inc.     ADVERSARY NO.:
                                              Debtor(s), CHAPTER:  11

                                                                  Plaintiff(s)
                                                                                    CORPORATE OWNERSHIP STATEMENT
                                                                                       PURSUANT TO FRBP 1007(a)(1)
                                                                                         and 7007.1, and LBR 1007-4

                                                                                                                  [No hearing]
                                                               Defendant(s).




Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

    --
         MhaD.    Kenealy                                       the undersigned in the above-captioned case, hereby declare
                                                                              ,


                (Print Name of Attorney or Declarant)
 under penalty of perjury under the laws of the United States of America that the following is true and correct:




                 This form is optional It has been approved for use by the United States Bankruptcy Court for the Central District of California
December2012                                                                                                 F 1007-4.CORP.OWNERSHIP.STMT
        Case 2:20-bk-20257-SK                           Doc 1 Filed 11/16/20 Entered 11/16/20 18:05:12                                                     Desc
                                                        Main Document    Page 47 of 47



[Check the appropriate boxes and, if applicable, provide the required information.]
1.      I have personal knowledge of the matters set forth in this Statement because:
                 I am the president or other officer or an authorized agent of the Debtor corporation
             —   I am a party to an adversary proceeding
                 I am a party to a contested matter
                 I am the attorney for the Debtor corporation
2a.              The following entities, other than the debtor or a governmental unit, directly or indirectly own 10% or more of any
                  class of the corporations(s) equity interests:
                 [For additional names, attach an addendum to this form .]

                 Michael D. Kenealy           100% shareholder of the Debtor.

   b.     [      There are no entities that directly or indirectly own 10% or more of a
                                                                                                                                                       V



                                                                                                             class of      e cor        ion’s equity       rest.

         i   (    b   (j t4—.......                                                         By:                       V                                       ..
 Date                                                                                              Si        re of    ebtor,         orney for Debtor

                                                                                            Name:        Michael DKenealy
                                                                                                         Printed name of Debtor, or attorney for
                                                                                                         Debtor




                  This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                  F I 0074.CORP.OWNERSHIP.STMT
